NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: An abrasive article comprising: 
a body including: 
a first abrasive portion comprising abrasive particles contained within a bond material comprising a vitreous bond material, wherein the bond material consists essentially of an inorganic material, and wherein the first abrasive portion comprises a length extending axially; 
a second abrasive portion comprising abrasive particles contained within a bond material comprising an organic material, wherein the second abrasive portion is coupled 
an interior portion defining a central aperture extending axially through the body, the interior portion coupled to the first abrasive portion and the second abrasive portion, 
wherein the interior portion comprises a length extending axially, wherein the length of the interior portion is greater than the length of the first abrasive portion and greater than the length of the second abrasive portion; and
 wherein the body comprises an average burst speed of at least 65 m/s.
Additionally, the prior art do not disclose or suggest an abrasive article comprising: a body including:
a first abrasive portion comprising abrasive particles contained within a bond material comprising a vitreous bond material;
a second abrasive portion comprising abrasive particles contained within a bond material comprising an organic material, wherein the second abrasive portion is coupled to the first abrasive portion; and
an interior portion defining a central aperture extending axially through the body, the interior portion coupled to the first abrasive portion and the second abrasive portion, wherein the body comprises an average burst speed of at least 65 m/s, and wherein:
the body comprises a length extending along a longitudinal axis of the body, wherein the interior portion comprises a length that extends for an entire length of the body; and


Applicant’s argument presented in the Remarks filed on 2/18/2021, especially the arguments presented in page 7, in light of the amendment made to independent claims, are sufficient to overcome the rejections. In particular, Applicant’s argument against the “filler” material being considered as a “vitreous bond” material in the rejection is found persuasive. Moreover, Applicant’s argument with respect to interior portion having a length being extended in the axial direction is found persuasive as well. In addition, Applicant’s argument with respect to the reinforced layer 406 of Nie et al. (U.S. Pat. Pub. No. 2015/0251294) not having a length extending axially for the entire axial length of the body 200 as presented (see Remarks, at the bottom of page 7) is found persuasive. As a result, the previous rejection is withdrawn.
Further search did not result in any reference anticipating or rendering the claimed limitations obvious. 
U.S. Patent Application Publication No. 2014/0256238 to Van et al. drawn to abrasive wheel comprising primary and secondary abrasive portions. The primary abrasive portion comprises ceramic abrasive particles in an organic binder; whereas in claims 1 and 13, the bond “consists essentially of” an inorganic binder material” and that it is a vitreous bond. The secondary portion comprises organic binder which is in accordance with the claims; however, the reference does not disclose, at least, a portion which would read on the claimed interior portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731